608 F. Supp. 2d 82 (2009)
Mohammedou Ould SALAHI, Petitioner,
v.
Barack OBAMA, President of the United States, et al., Respondents.
Civil Action No. 05-CV-0569 (JR)(AK).
United States District Court, District of Columbia.
April 20, 2009.
Nancy Hollander, Theresa M. Duncan, Freedman Boyd Daniels Hollander & *83 Goldberg P.A., Albuquerque, NM, for Petitioner.
Terry Marcus Henry, Alexander Kenneth Haas, Joseph Charles Folio, III, Julia A. Berman, Kathryn Celia Mason, Patrick D. Davis, Rodney Patton, U.S. Department of Justice, Andrew I. Warden, Robert J. Prince, Federal Programs Branch, U.S. Department of Justice, Civil Division, Washington, DC, for Respondents.

ORDER
ALAN KAY, United States Magistrate Judge.
Upon consideration of the Privilege Review Team's ("PRT") Motion to Maintain Protected Designation of Petitioner's Manuscript, and in light of the agreement of the parties reached at today's telephone status conference, it is this 20th day of April, 2009, hereby
ORDERED that, due to the unique circumstances presented in this case, the PRT's Motion is GRANTED; and it is
FURTHER ORDERED that the currently unclassified contents of Petitioner's manuscript, excluding the twenty-three pages previously cleared for release through non-legal mail channels by the military personnel at Guantanamo Bay, Cuba, shall continue to be designated as "protected" information and/or documents pursuant to the Protective Order and Procedures for Counsel Access to Detainees at the United States Naval Base in Guantanamo Bay, Cuba entered on September 11, 2008, until April 21, 2010, without prejudice to any party moving this Court to revisit the issue at any time; and it is
FURTHER ORDERED that if the PRT seeks to maintain the "protected" designation of any portion of Petitioner's unclassified communications, it must file a motion to renew such designation by no later than close of business on April 21, 2010.
SO ORDERED.